PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1148


MARINA HERNANDEZ, a/k/a Marina Hernandez Hernandez,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   January 29, 2015                  Decided:      April 14, 2015


Before TRAXLER,   Chief   Judge,   and   NIEMEYER   and    MOTZ,   Circuit
Judges.


Petition denied by published opinion. Judge Niemeyer wrote the
opinion, in which Chief Judge Traxler and Judge Motz joined.


ARGUED: Ofelia Lee Calderon, Anam Rahman, CALDERÓN SEGUIN PLC,
Fairfax, Virginia, for Petitioner.     Monica G. Antoun, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Stuart F. Delery, Assistant Attorney General,
Shelley R. Goad, Assistant Director, Nancy K. Canter, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.
NIEMEYER, Circuit Judge:

       The    Board        of    Immigration     Appeals      (“BIA”)        denied      the

application of Marina del Carmen Hernandez, a native and citizen

of    El   Salvador,       for    cancellation       of    removal       under    8   U.S.C.

§ 1229b(b)(1) because Hernandez had committed a “crime involving

moral turpitude” -- a petit-larceny offense -- that rendered her

ineligible        for     such   relief.       See    8    U.S.C.    §    1229b(b)(1)(C)

(prohibiting the Attorney General from canceling the removal of

an alien who has “been convicted of an offense under section

1182(a)(2), 1227(a)(2), or 1227(a)(3)”); id. § 1227(a)(2)(A)(i)

(listing as an offense “a crime involving moral turpitude . . .

for which a sentence of one year or longer may be imposed”).

Hernandez argued that the cross-reference in § 1229b(b)(1)(C) to

§ 1227(a)(2) did not apply to her because § 1227(a)(2) makes

deportable only persons “in and admitted to the United States,”

and Hernandez had never been lawfully admitted.                              Rather, she

maintained that only the cross-reference to § 1182(a)(2) applied

and    that       that    section     rendered       her   prior     crime       irrelevant

because      it    contained      a   “petit-offense        exception.”            The   BIA

rejected this argument, relying on its precedential decision in

Matter of Cortez Canales, 25 I. & N. Dec. 301, 306–08 (2010),

which read § 1229b(b)(1)(C) to cross-reference only the offenses

listed       in     the     three     cross-referenced         sections,          not    the

substantive operation of those offenses.                     Thus, even though the

                                            2
substantive      operation     of    § 1227(a)(2)         did      not    apply    to

Hernandez, the offense listed in § 1227(a)(2) did apply, and

that provision contains no petit-offense exception.

      We conclude that the BIA’s reading of § 1229b(b)(1)(C) is

the     most   logical    reading    and      therefore      is,    at    least,     a

permissible interpretation of the statute, entitling the BIA’s

decision to Chevron deference.          Thus, we affirm the BIA and deny

Hernandez’s petition for review.


                                        I

      Hernandez    entered     the    United        States   sometime      in     1997

without lawful admission or parole after inspection and has,

since    then,    lived    continuously       in     Virginia      with   her     four

children, who are U.S. citizens.             In 2001, Hernandez was granted

“temporary     protected     status,”       which    affords    eligible        aliens

protection from removal to certain countries upon the Attorney

General’s determination that conditions in those countries would

prevent their safe return.          See 8 U.S.C. § 1254a.

      In January 2007, Hernandez was convicted of petit larceny

under Va. Code Ann. § 18.2-96 and was sentenced to 30 days’

confinement in jail.         After she failed to respond to a request

for     documentation      regarding        her      criminal       record,       U.S.

Citizenship and Immigration Services terminated her application

to renew her temporary protected status.


                                        3
      In March 2009, the U.S. Department of Homeland Security

commenced      removal      proceedings         against       Hernandez,         charging          her

with being “present in the United States without being admitted

or paroled,” in violation of 8 U.S.C. § 1182(a)(6)(A)(i).                                         When

she   appeared       before       an    immigration       judge       in    March       2013,      she

conceded removability but filed an application for cancellation

of removal under § 1229b(b)(1), alleging that her children would

suffer    hardship         if    she    were    not     permitted      to     remain         in    the

United       States.             The    immigration           judge        pretermitted            her

application, holding that her petit-larceny conviction rendered

her ineligible for the relief she requested, and ordered that

she be removed to El Salvador.

      The     BIA      dismissed         Hernandez’s          appeal.            Noting           that

Hernandez      had     conceded          that    petit        larceny       --      a    Class       1

misdemeanor         under        Va.    Code     Ann.     § 18.2-96,          punishable           by

confinement in jail for not more than 12 months, id. § 18.2-11

-- is    a    crime    involving         moral      turpitude,        the     BIA       held      that

Hernandez      was     ineligible         for    cancellation          of     removal          under

§ 1229b(b)(1)(C) because she had been convicted of “an offense

under    section       .    .     .    1227(a)(2)”       --    specifically,            “a     crime

involving moral turpitude . . . for which a sentence of one year

or longer may be imposed,” § 1227(a)(2)(A)(i).                              The BIA rejected

her argument that the petit-offense exception to § 1182(a)(2), a

section      that     is        also    cross-referenced          in       § 1229b(b)(1)(C),

                                                4
preserved her eligibility for cancellation of removal, holding

that the exception had no applicability to offenses described in

§ 1227(a)(2).        The BIA also rejected Hernandez’s argument that

the offenses in § 1227(a)(2) and § 1227(a)(3) applied only to

aliens who, unlike Hernandez, had been admitted to the United

States,    while     the    offenses   in      § 1182(a)(2)      applied    only   to

aliens who had not been admitted.                   To do so, it relied on its

prior decision in Cortez Canales, which rejected the distinction

that Hernandez was trying to make.

      From the BIA’s decision, Hernandez filed this petition for

review.


                                         II

      In her petition, Hernandez contends that even though she

committed a crime involving moral turpitude for which a sentence

of one year could have been imposed, she nonetheless remains

eligible for cancellation of removal under § 1229b(b)(1) because

her   offense       was     excepted   by       the    petit-offense       exception

contained    in     § 1182(a)(2).        In    response     to   the   government’s

position     that    § 1227(a)(2),       which      contains     no    petit-offense

exception,          also      applies,          Hernandez        contends       that

§ 1229b(b)(1)(C)’s cross-reference to § 1227(a)(2) pertains only

to aliens who, unlike her, were admitted and are now deportable.

She   argues      further    that   even       if   § 1229b(b)(1)(C)       generally


                                           5
cross-references the offenses in § 1227(a)(2) regardless of an

alien’s admission status, § 1227(a)(2)(A)(i) does not apply to

unadmitted     aliens       because    that      section      only    makes     an    alien

deportable upon conviction of a crime involving moral turpitude

that was committed “within five years . . . after the date of

admission.”     (Emphasis added).            Thus, Hernandez argues that only

offenses under § 1182(a)(2) apply to her and that § 1182(a)(2)’s

petit-offense            exception     preserves        her          eligibility       for

cancellation of removal.

       The government contends that because § 1229b(b)(1)(C), by

its plain terms, applies both to aliens previously admitted and

now deportable and to aliens never admitted and now subject to

removal,      the        provision    disqualifies         from      eligibility       for

cancellation        of    removal    the    entire    class    of     aliens    who    have

committed any offense listed in any of the three sections cross-

referenced in § 1229b(b)(1)(C).                  It argues that § 1229b(b)(1)(C)

does    not   cross-reference         the    substantive       operation        of    those

sections, but only the offenses described within them, pointing

to the specific language of § 1229b(b)(1)(C) that                             allows the

cancellation of removal for admitted and unadmitted aliens only

if the alien “has not been convicted of an offense under” the

three    sections.          To   support     its     conclusion,       the     government

relies on the BIA’s precedential decision in Cortez Canales,

which so held.

                                             6
     Because    the    BIA’s      decision   and   the     decision     in   Cortez

Canales involve statutory interpretation, we review the issue de

novo.     But in doing so, we give the BIA Chevron deference so

long as its decision is a precedential decision issued by a

three-judge panel.          See Martinez v. Holder, 740 F.3d 902, 909

(4th Cir. 2014).        While the BIA’s decision in this case was

issued by a single BIA member, the BIA relied on Cortez Canales,

which was decided by a three-judge panel, thus entitling it to

Chevron deference.       See, e.g., Escobar v. Holder, 657 F.3d 537,

542 (7th Cir. 2011); Efagene v. Holder, 642 F.3d 918, 920 (10th

Cir. 2011); Marmolejo-Campos v. Holder, 558 F.3d 903, 911 (9th

Cir. 2009).        Thus, Cortez Canales controls to the extent that

“Congress has not directly addressed the precise question at

issue”    and   “the   [BIA]’s      answer   is    based    on    a    permissible

construction of the statute.”           Chevron, U.S.A., Inc. v. Natural

Res. Def. Council, Inc., 467 U.S. 837, 843 (1984).

     To    begin    with,    we    recognize   that      the    Immigration    and

Nationality     Act,    8    U.S.C.     §§ 1101-1537,          often   makes    the

distinction between an alien who has never been admitted to the

United States and an alien who has been admitted but who has

subsequently       become     deportable.          Both        inadmissible    and

deportable aliens, however, are removable, albeit sometimes for

different grounds.      See Judulang v. Holder, 132 S. Ct. 476, 479

(2011).    Compare § 1182(a) (cataloging the grounds that render

                                        7
an    alien    “ineligible       to   be     admitted           to    the       United   States”

(emphasis      added)),        with   § 1227(a)        (listing            the    grounds    for

deportation of an alien “in and admitted to the United States”).

Moreover, both inadmissible and deportable aliens can apply for

discretionary cancellation of removal under § 1229b(b)(1).                                    And

when they do, the specific criteria that they must satisfy are

the    same     regardless       of    whether         they          are    inadmissible       or

deportable.       See id. § 1229b(b)(1) (providing that the Attorney

General may cancel removal of “an alien who is inadmissible or

deportable,”      so     long    as    the     alien        satisfies           the   specified

criteria).             Thus,     regardless           of        whether          Hernandez     is

inadmissible or deportable, she is eligible for cancellation of

removal   if     she    “has    not   been         convicted         of    an    offense    under

section       1182(a)(2),         1227(a)(2),              or        1227(a)(3).”            Id.

§ 1229b(b)(1)(C).

       Section 1182(a)(2) provides that an alien is “ineligible to

be admitted to the United States” if he has been convicted of

certain       listed    crimes,       including        a        crime       involving      moral

turpitude.      But the crime involving moral turpitude listed under

this   section     is    subject      to   a       petit-offense            exception,      which

provides that a conviction for a crime involving moral turpitude

does not render an alien inadmissible if (1) the alien has been

convicted of a single crime; (2) the maximum penalty for the

crime committed “[does] not exceed imprisonment for one year”;

                                               8
and (3) the alien “[is] not sentenced to a term of imprisonment

in   excess         of    6   months.”              §    1182(a)(2)(A)(ii)(II).                 Section

1227(a)(2) provides that an alien “in and admitted to the United

States” is deportable if he has been convicted of certain listed

crimes, including a crime involving moral turpitude for which a

sentence of one year or longer may be imposed, but only if the

crime     is        committed        within             five    years     after        the    date        of

admission.           Id. § 1227(a)(2)(A)(i).                        And § 1227(a)(3) provides

that    an     alien      is      deportable            if     he   has   been       convicted       of    a

failure        to     register           or     a       falsification         of      certain        entry

documents.

       It is important to note that the cross-referenced sections

--     § 1182(a)(2),              § 1227(a)(2),              and    § 1227(a)(3)         --     do     not

themselves          criminalize           any           behavior.         Rather,        each        lists

offenses       that       produce        various          immigration      consequences.               For

example, § 1227(a)(2)(A)(i) provides that any alien who has been

convicted of a qualifying crime involving moral turpitude during

the specified five-year period faces the immigration consequence

of     deportation.               Section           1229b(b)(1)(C),           however,        does     not

appear       to      import        the        time       constraint       or       the   immigration

consequence          of       §    1227(a)(2)(A)(i)                 because      §    1229b(b)(1)(C)

itself deals with its own consequence -- the ineligibility for

cancellation of removal.                      Thus, the provision appears to direct

consideration            of       only    the        offense         in   the        cross-referenced

                                                         9
section.         Moreover,       because        § 1229b(b)(1)(C)              addresses     both

admitted        and     unadmitted         aliens         alike,         the      fact      that

§ 1227(a)(2)(A)(i) renders deportable only an alien who has been

admitted and only then if the alien committed the offense within

a specified time period is irrelevant for purposes of describing

crimes relevant to the availability of cancellation of removal

under     § 1229b(b)(1)(C).               In    short,         § 1229b(b)(1)(C)          cross-

references       only     the    offenses        that     preclude        cancellation        of

removal, not the immigration consequences that stem from those

offenses.

     This       construction         is   further        indicated       by     the   language

of      § 1229b(b)(1)(C)’s              surrounding            provisions.               Section

1229b(b)(2)(A)(iv) permits the Attorney General to cancel the

removal    of    an   inadmissible         or    deportable           alien    who    has   been

battered by a spouse or parent of a U.S. citizen if, inter alia,

“the alien is not inadmissible under paragraph (2) or (3) of

section     1182(a)        .     .    .    [and]         is     not     deportable          under

paragraphs (1)(G)          or     (2)     through        (4)     of    section        1227(a).”

(Emphasis       added).         Similarly,      under         the   “stop-time        rule”   of

§ 1229b(d)(1)(B),          any       period         of    continuous           residence      or

continuous physical presence in the United States is deemed to

end for purposes of § 1229b “when the alien has committed an

offense referred to in section 1182(a)(2) . . . that renders the

alien inadmissible to the United States under section 1182(a)(2)

                                               10
. . .    or    removable           from       the        United      States       under     section

1227(a)(2) or 1227(a)(4).”                      (Emphasis added).                 Thus, whereas

§ 1229b(b)(2)(A)(iv)              and     §    1229b(d)(1)(B)             explicitly       specify

that the crimes listed in the cross-referenced statutes must

render    the           specific        alien       in        question       inadmissible          or

deportable,         §    1229b(b)(1)(C)         lacks         such     explicitness,        cross-

referencing             only      the        crimes.              Had        Congress       wanted

§ 1229b(b)(1)(C)           to     be     interpreted           in     the     same    manner       as

§ 1229b(b)(2)(A)(iv) and § 1229b(d)(1)(B), it would likely have

used similar language.                   See Cortez Canales, 25 I. & N. Dec.

at 308 (concluding that the stop-time rule “clearly evidences

Congress’      understanding            of     how       to    draft      statutory       language

requiring      an       alien     to    be    inadmissible           or    removable       under    a

specific charge in section [1182] or [1227]”).

      Hernandez maintains that if Congress had intended to cross-

reference      only       the     offenses          listed      in     the    cross-referenced

sections and not their immigration consequences, it would have

used the phrase “an offense referred to in,” as it did in the

stop-time      rule,       rather       than    the        phrase      “an    offense       under.”

Congress, however, “is permitted to use synonyms in a statute.”

Tyler v. Cain, 533 U.S. 656, 664 (2001); see also, e.g., Moore

v.   Harris,    623        F.2d    908,       914    (4th      Cir.       1980)    (“Inadvertent

statutory      usage       of     synonyms          in    parallel        sections        does   not



                                                11
require us to conjure up a distinction which would violate the

statute’s raison d’etre”).

     Accordingly, the most natural reading of § 1229b(b)(1)(C)

is that a conviction for any offense listed in § 1182(a)(2),

§ 1227(a)(2), or § 1227(a)(3) renders an alien ineligible for

cancellation of removal, regardless of the alien’s status as an

admitted     or    unadmitted          alien.         Accord         Gonzalez-Gonzalez           v.

Ashcroft, 390 F.3d 649, 650 (9th Cir. 2004) (holding that an

unadmitted    alien        who       was   convicted        of       a    crime   of    domestic

violence     --     a     conviction         that     renders            an   admitted        alien

deportable    under        §    1227(a)(2)          but   that        does    not   render      an

unadmitted        alien        inadmissible         under        §       1182(a)(2)     --      was

ineligible    for       cancellation         of     removal          because      “[t]he      plain

language of § 1229b indicates that it should be read to cross-

reference a list of offenses in three statutes, rather than the

statutes as a whole”); see also Nino v. Holder, 690 F.3d 691,

697–98 (5th Cir. 2012) (rejecting an admitted alien’s argument

that a crime-involving-moral-turpitude offense is only “under”

§ 1227(a)(2)(A)(i)             for    purposes       of     § 1229b(b)(1)(C)             if     the

conviction    takes       place       within      five    years          after    the   date     of

admission,    and       holding       that    “Section       1229b(b)(1)(C),             without

ambiguity, references Section 1227(a)(2) in order to identify

the kinds of offenses that will make an alien ineligible for

cancellation of removal”).                   But see Coyomani-Cielo v. Holder,

                                               12
758    F.3d     908,       910–11        (7th        Cir.     2014)      (holding      that

§ 1229b(b)(1)(C) is ambiguous because it “effectively says that

the Attorney General may cancel removal for an inadmissible or

deportable alien who has not been convicted of an offense under

another provision of the statute that speaks explicitly, and

only, in terms of deportable aliens”).

      While   our    conclusion          might       not    necessarily    exclude     some

other possible interpretation, we need not resolve whether our

reading of § 1229b(b)(1)(C) is the only possible reading of the

statute because our reading is consistent with the construction

adopted by the BIA in Cortez Canales.                          See 25 I. & N. Dec.

at 307 (“[I]n determining which offenses are ‘described under’

sections [1182(a)(2), 1227(a)(2), and 1227(a)(3)] for purposes

of    section       [1229b(b)(1)(C)],                only     language      specifically

pertaining to the criminal offense, such as the offense itself

and   the   sentence       imposed       or   potentially        imposed,     should     be

considered.         That    is,      .    .      .    the     statutory     language     of

sections [1182(a)(2),         1227(a)(2),             and     1227(a)(3)]     pertaining

only to aspects of immigration law, such as the requirement that

the alien’s crime be committed ‘within five years . . . after

the date of admission,’ is not considered.” (second alteration

in original)).       Thus, for the same reasons we have given for our

reading of § 1229b(b)(1), we conclude that the BIA’s reading is

patently reasonable and therefore entitled to deference.                            Accord

                                              13
Coyomani-Cielo, 758 F.3d at 915 (holding that Cortez Canales is

a reasonable construction of § 1229b(b)(1)(C) because “[i]t is a

sensible way (and perhaps the only way) to give effect to each

word of [§ 1229b(b)(1)(C)]”).


                                                  III

       We   find        Hernandez’s        various       arguments      against    affording

Chevron      deference          to     the    BIA’s           construction   unpersuasive.

First,      she    notes        that    “[c]anons         of     construction     ordinarily

suggest that terms connected by a disjunctive be given separate

meanings unless the context dictates otherwise,” United States

v.    Urban,      140    F.3d    229,      232     (3d    Cir.    1998)    (quoting      United

States v. 6109 Grubb Road, 886 F.2d 618, 626 (3d Cir. 1989))

(internal quotation marks omitted), and therefore she maintains

that § 1229b(b)(1)’s statutory language permitting cancellation

of removal of “an alien who is inadmissible or deportable from

the    United      States”        must       be    read        disjunctively,     such    that

“inadmissible”           and    “deportable”            are    given   separate    meanings.

She argues that this is especially so because “[t]he distinction

between exclusion and deportation has long been recognized in

immigration             law.”           But        the         BIA’s     construction        of

§ 1229b(b)(1)(C)           does      not     obliterate         the    distinction    between

inadmissible and deportable aliens.                            Rather, it provides that

any alien who meets the criteria for either inadmissibility or


                                                  14
deportability,            as     those        terms        are     used        throughout        the

Immigration and Nationality Act, is ineligible for cancellation

of    removal       if    he    has     “been    convicted          of    an     offense     under

section 1182(a)(2), 1227(a)(2), or 1227(a)(3).”                                  Thus, the use

of     the    disjunctive            defines    the        class    of        aliens    to   which

§ 1229b(b)(1)(C) is applicable, referring to both inadmissible

and deportable aliens and treating them alike.

       Second, relying on Reyes v. Holder, 714 F.3d 731 (2d Cir.

2013), Hernandez contends that by using the terms “inadmissible”

and “deportable” in § 1229b(b)(1)(C), Congress “demonstrate[d]

that     an        applicant’s         admission           status        is     critical        when

determining an alien’s eligibility for cancellation of removal.”

In Reyes, an unadmitted alien sought “special rule cancellation

of removal,” 714 F.3d at 732, which permits the Attorney General

to     cancel       the    removal       of     qualified          aliens       from      specific

countries as long as they are not “inadmissible under section

[1182(a)(2)–(3)] or deportable under section [1227(a)(2)–(4)],”

8    C.F.R.       § 1240.66(b)(1).             The    Second       Circuit      held     that   the

alien’s conviction of “menacing in the second degree” did not

render him ineligible for discretionary relief, even though it

was    listed      among       the    offenses       that    would       render    an     admitted

alien deportable under § 1227(a)(2), because the offense was not

listed       in    § 1182(a).          Reyes,        714    F.3d    at 737.            Hernandez’s

reliance on Reyes, however, is misplaced because the language of

                                                15
§    1229b(b)(1)(C)    differs      substantially           from    the     language     of

8 C.F.R.    §     1240.66(b)(1),      which         mirrors     the       structure     of

§ 1229b(b)(2)(A)(iv)       and     § 1292b(d)(1)(B).                Accord      Coyomani-

Cielo, 758 F.3d at 913-14.            And the Reyes court recognized as

much, specifically distinguishing Cortez Canales on that ground.

Reyes, 714 F.3d at 737.

       Third,     Hernandez      argues      that     the      BIA’s        construction

requires    rewriting      the     statute     to     read     that       an   alien     is

ineligible for cancellation of removal if he has “been convicted

of an offense [described] under §§ 1182(a)(2), 1227(a)(2), or

1227(a)(3)].”       But an offense can only be “under” one of the

cross-referenced statutes if it is described or listed therein,

as those statutes are not themselves criminal statutes.                          Indeed,

it is Hernandez who would rewrite the statute so as to read,

“The Attorney General may cancel removal of . . . an alien who

is   inadmissible     or   deportable      from      the    United     States     if    the

alien . . . has not been convicted of an offense [rendering the

alien    inadmissible]      under    section        1182(a)(2)        [or      deportable

under sections] 1227(a)(2) or 1227(a)(3).”

       Fourth, Hernandez argues that the BIA’s construction “leads

to the bizarre result that those who may have a conviction of a

crime   involving     moral      turpitude     in    another        country     prior    to

being admitted to the United States may be barred from ever

applying    for    cancellation      of   removal          before    they      have    even

                                          16
stepped foot in the United States.”                         But this result is not

bizarre,       especially       because     § 1182(a)(2)        itself      provides      that

any alien who has been convicted of a crime involving moral

turpitude, as qualified therein, is ineligible to be admitted to

the United States.             And even if this result were bizarre, it is

not    for     this     court    to    criticize          Congress’     policy      choices.

       Fifth, Hernandez argues that Cortez Canales is inconsistent

with the BIA’s earlier rulings in Matter of Garcia-Hernandez,

23 I & N. Dec. 590, 592-93 (2003), and Matter of Gonzalez-Silva,

24    I.   &   N.     Dec.    218,    220     (2007),      in   which      the    BIA   held,

respectively, that an offense is not under § 1182(a)(2) if it is

covered by the petit-offense exception and that an offense is

not    under     § 1227(a)(2)(E)(i)            if    it     preceded       that    section’s

effective       date.          But     this    argument         is    no    more    than     a

disagreement with the way that the BIA distinguished those cases

in    Cortez    Canales        itself.        As    to    Garcia-Hernandez,         the    BIA

explained       that    the     petit-offense        exception        contains      language

pertaining to “the sentence imposed or potentially imposed” and

that such language must be considered because it “specifically

pertain[s] to the criminal offense.”                      Cortez Canales, 25 I. & N.

Dec.    at     307.      And    with     respect     to     Gonzalez-Silva,         the    BIA

explained             that       “Congress           expressly             stated         that

section [1227(a)(2)(E)(i)]               applies         only   to   those       convictions

occurring after . . . September 30, 1996,” and that the BIA was

                                              17
bound    to    defer    to    “this        express    statement        of   congressional

intent.”       Id. at 310.          We conclude that the BIA’s reasons are

not unprincipled.

       Sixth and finally, Hernandez argues that the court must not

give    § 1229b(b)(1)(C)          “a    more       expansive      interpretation       that

restricts eligibility for relief to aliens facing deportation”

because     “the     rule    of   lenity      stands      for    the   proposition     that

ambiguities in deportation statutes should be construed in favor

of the noncitizen,” Hosh v. Lucero, 680 F.3d 375, 383 (4th Cir.

2012).      But because “[t]he rule of lenity is a last resort, not

a primary tool of construction,” id. (alteration in original)

(quoting United States v. Ehsan, 163 F.3d 855, 858 (4th Cir.

1998)) (internal quotation marks omitted), it applies only where

“there is a grievous ambiguity or uncertainty in the statute,”

id. (quoting Muscarello v. United States, 524 U.S. 125, 138–39

(1998)) (internal quotation marks omitted).                        Where, as here, the

ambiguity      is    not     grievous,       courts       must   defer      to   the   BIA’s

construction.        Id.

                                       *      *       *

       In     sum,     we    hold      that       Hernandez       is     ineligible     for

cancellation of removal by virtue of having “been convicted of

an offense under . . . § 1227(a)(2),” a crime involving moral

turpitude, punishable by a sentence of imprisonment for one year



                                              18
or longer.   We thus affirm the decision of the BIA and deny

Hernandez’s petition for review.

                                              PETITION DENIED




                               19